Citation Nr: 1229837	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a urinary bladder disability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 24, 1979, to November 16, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Veteran withdrew his request for a hearing before the Board.  

In a decision in December 2010, the Board determined that new and material evidence had been presented to reopen the claim of service connection for a urinary bladder disability.  The Board then remanded the case for additional development.  .  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and an opportunity to submit additional argument and evidence.  In June 2012, the Veteran responded that he did not have any further argument and evidence to submit.  

FINDING OF FACT

The evidence clearly and unmistakably establishes that the Veteran had a urinary bladder condition that pre-existed service and that there was no increase in severity during service. 




CONCLUSION OF LAW

A urinary bladder disability pre-existed service and was not aggravated by service, rebutting the presumption of soundness.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided pre-adjudication notice by letter, dated in August 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions pertaining to the degree of disability and the effective date of the claim.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and records from the Social Security Administration.  The Veteran has submitted private medical opinions and treatment records.  He has not identified any additionally available evidence for consideration in his appeal. 

VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In May 2012, the Board obtained an expert opinion from a VA urologist of the Veterans Health Administration.  



The Board finds that the opinion is adequate as the VA expert accounted for the significant facts in the case and provided rationale to support the conclusion reached in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable (obvious or manifest) evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b). 

A preexisting condition will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).







Temporary or intermittent flare-ups of symptoms of a pre-existing condition during service does not constitute sufficient evidence to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Aggravation, that is, an increase in disability, in service is based upon a worsening of the pre-service condition to the extent that a Veteran's average earning capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Facts

The Veteran, who is the appellant, served on active duty from October 24, 1979, to November 16, 1979.  

Prior to service, in May 1975, private treatment records included a diagnosis of schizophrenia, but no genitourinary abnormality.  

On entrance examination on October 24, 1979, the Veteran indicated that he was in good health.  He denied bed wetting since age 12, frequent or painful urination, depression or excessive worry, or nervous trouble of any sort.  The genitourinary system was evaluated as normal.  The examiner commented that the Veteran had not received any neuropsychiatric care.  

The service treatment records show that on October 30, 1979, six days after entrance to service, the Veteran was seen for bed wetting.  History included bed wetting and left kidney trauma.  There was no mention of any current trauma or injury.  A urinalysis was negative, as was a physical examination.  The impression was enuresis by history.  






On November 2, 1979, the Veteran gave a one-year history of enuresis secondary to trauma to his kidney, after a punch to his back.  He was referred to an urologist for a severe enuresis and a complaint of constant urinary dribbling.  A cystoscopy and cystogram were within normal limits, except for a relatively small capacity of the urinary bladder (150 cc).  On November 8, 1979, the Veteran in person appeared before a Medical Board.  According to the Veteran's own statement he was aware of his urinary problem before enlistment and he had sustained trauma to his kidney about one year earlier and since then he had episodes of enuresis.  His current complaint was constant urinary dribbling.  The Medical Board found that the Veteran had an acquired diminished bladder capacity, which existed prior to enlistment and was not aggravated by service and recommended separation from service.  When informed of the findings and the recommendation, the Veteran did not wish to submit a statement in rebuttal.  The Medical Board held that the Veteran had not met the minimum standards for enlistment, and the Veteran was subsequently administratively discharged from service on November 16, 1979.  

After service, medical records show that in April 1980 the Veteran received psychiatric treatment.  In May 1981, the Veteran complained of urinary frequency.  Records of the Social Security Administration, covering the period from November 1981 to 1985, disclose no diagnosis of a genitourinary disability.  There is reference to the Veteran's brief period of military service and that the Veteran had a history of nervous problems before service.  

Records of a state hospital show that in September 1990 the Veteran had been recently treated for a cerebrovascular accident, resulting in left-sided hemiparesis and an unsteady gait.  

Private records in January 1999 included a history of urinary incontinence since "1977".  In March 1999, mixed urinary incontinence was noted.  In September 1999, the Veteran underwent a cystoscopy, hydrodistention, and bladder biopsy.  He gave a 20-year history of chronic pelvic pain, which became worse with bladder distention.  


The findings included a bladder capacity of 800 cc, a normal prostate, and petechial hemorrhage on hydrodistension.  In October 1999, the assessment was bladder distention. 

In September 2003, the Veteran testified that he had no problems with a leaky bladder, bed wetting, or an accident prior to service, and that his current bladder problems started in service.  When asked to explain the notations in the service treatment records, he did not deny having made the statements about pre-service urinary problems, rather he described an incident in service when he hit the ground from running in place, which was the start of his bladder problems. 

In October 2003, on evaluation by a VA urologist the Veteran's history included a neurogenic bladder with incontinence that started while he was in service.  History also included a head injury in 1989, resulting in a cerebrovascular accident and seizure disorder.  The diagnoses were benign prostatic hypertrophy, prostatitis, and to rule out neurogenic bladder post-cerebrovascular accident.  In December 2003, the diagnosis was a clinically neurogenic bladder.  In August 2004, the Veteran underwent an urodynamic profile, which showed, among other things, no uninhibited bladder contraction and voiding pressure was 75 cm.  

In a statement December 2003, the Veteran's sister asserted that the Veteran did not have a bladder disorder before entering service.  

Private medical records of E. L., M.D., disclose that in October 2005 the physician noted a history of bladder trauma while in service as related by the Veteran.  The physician concluded that he could not find the cause of the problems and he could not comment on whether it was caused by the Veteran's military activity although the Veteran clearly stated that his voiding trouble preceded his stroke.  




In November 2005, after further workup, the physician stated that the Veteran's bladder problem was due to an overactive bladder, possibly due to a spinal cord injury, and that this could have been related to his military career.  In November 2006, the physician stated that the Veteran's bladder problems were most likely related to an injury sustained during military service.  

In September 2011, the physician expressed the opinion that the Veteran's voiding trouble was consistent with a neurogenic bladder most likely due to neurologic problems possibly related to the lumbosacral spine.  In March 2012, the physician stated that the neurogenic bladder was most likely due to spinal trauma.    

In February 2006, N. J., DO, of the same medical practice as Dr. EL, indicated that the Veteran had a history of neurogenic bladder secondary to either possible cerebrovascular accident or an injury during military. 

Private records in April 2008 document that the kidneys and bladder were normal by ultrasound.  An ultrasound in April 2011 was unremarkable.  

In March 2012, the Board requested an expert opinion from a VA urologist of the Veterans Health Administration (VHA) on the following questions:  

1).  Is it undebatable that the Veteran had pre-existing urinary bladder disability and, if so, is it undebatable the pre-existing urinary bladder disability did not permanently increase in severity beyond the natural progression during service, that is, a irreversible worsening of the bladder disability beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the pre-existing urinary bladder disability?




2).  If the Veteran did not have a pre-existing urinary bladder disability, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current urinary bladder disability is related to his period of service from October 24, 1979, to November 16, 1979, including any injury, disease, or event therein?  

In May 2012, after a review of the Veteran's file, the VHA expert stated that it was difficult to determine whether the Veteran had a low capacity bladder prior to service, but bladder capacity did not change from week to week and the VHA expert stated he was unaware of any injury that could dramatically alter bladder capacity over the course of a week, that is, the time between the Veteran's entry in service and the time when he was initially seen in service with a complaint of enuresis.  Based on available evidence, the VHA expert concluded that the Veteran had a pre-existing disability, and that it did not worsen during service.  

The VHA expert found no evidence of a lumbosacral spine injury in service.  The VHA expert explained how the Veteran's bladder disability, characterized by a "neurogenic bladder," was not consistent with a lumbosacral spine cord injury, based on urology test obtained during and after service.   The VHA expert stated the Veteran currently had lower urinary tract symptoms and voiding complaints, but there was no evidence that the Veteran's current complaints were caused or made worse during service.  The VHA expert stated that it was not possible to determine the exact etiology of the Veteran's current urinary symptoms.  







The VHA expert noted that the Veteran had multiple medical problems including a history of head injury, stroke, seizures, and chronic kidney disease, and that these health problems could cause or contribute to the current urinary picture and were much more likely to be the etiology of the current bladder disability than the Veteran's service in 1979.  

In June 2012, the Veteran and his representative were provided a copy of the VHA expert's opinion.  Thereafter, the Veteran indicated that he had no further argument or evidence to submit.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran served during peacetime under 38 C.F.R. § 3.2 and the combat provisions of 38U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.   See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

As there was no urinary infirmity noted on the Veteran's entrance examination, the presumption of soundness attaches.  38 U.S .C. A. § 1111.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, that is, the evidence is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  

The record shows that according to the Veteran's own statements on three separate occasions he provided a history of bed wetting and left kidney trauma before service (six days after entrance to service; referral for an urology evaluation, and before a Medical Board).  Also when informed of the findings of the Medical Board that he had an acquired diminished bladder capacity, which existed prior to enlistment, and was not aggravated by service, the Veteran did not submit a statement in rebuttal.  The Veteran was subsequently administratively discharged from service, because of the pre-existing urinary condition, which did not meet the minimum standards for enlistment.  



As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admissions of a preservice disability.  Doran v. Brown, 6 Vet. App. 283, 286 (1994); see Harris v. West, 203 F.3d 1347, 1349 (Fed.Cir.2000) (The United Stated Court of Appeals for the Federal Circuit favorably cited Doran, and stated that a later medical opinion based on statements made by the Veteran about the preservice history of his condition may be sufficient to rebut the preexistence prong of the presumption of soundness, notwithstanding the lack of contemporaneous clinical evidence or recorded history.). 

Although the Veteran testified in 2003 that he had no bladder problems prior to service, the Veteran did not deny, having made the in-service statements about pre-existing enuresis and urinary dribbling, when had the opportunity to correct the record at his hearing.  Also, when the Medical Board informed him of the findings that he had an acquired diminished bladder capacity, which existed prior to enlistment and was not aggravated by service, the Veteran did not submit a statement in rebuttal.  

As the Veteran's statements in service and after service in testimony are inconsistent, and as the Veteran's postservice testimony is also inconsistency with other evidence of record, namely, the findings of a Medical Board, the Veteran's postservice testimony lacks credibility.  See Jefferson v. Principi, 271 F.3d 1072  (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining credibility of the evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  Evidence that is not credible has no probative weight. Stated differently, the Board attaches no evidentiary value to the Veteran's postservice testimony. 






In the absence of any credible assertion that the Veteran never made the statements attributed to him in service, the Veteran's in-service statements alone rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).  

On the basis of the Veteran's own admissions, there is clear and unmistakable evidence to rebut the presumption of soundness as to the preexistence prong of the presumption.  See Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth to receive proper care). 

In addition to requiring VA to prove by clear and unmistakable evidence that the Veteran's condition pre-existed service, under the same evidentiary standard, VA must show that the pre-existing injury or disease was not permanently aggravated by service.  Wagner at 1096.  

In addition to the Medical Board finding of nonaggravation, the evidence of record includes the opinion of the VHA expert, an urologist, who concluded that the Veteran had a pre-existing disability and that the disability did not worsen during service.  The VHA expert stated that the Veteran's currently lower urinary tract symptoms and voiding complaints were not caused by or made worse during service, because bladder capacity did not change from week to week, that is, the time between the Veteran's entry in service and the time when he was initially seen in service with a complaint of enuresis.  

The Board finds that there is clear and unmistakable evidence that there was no increase in the severity of the pre-existing disability, that is, considering the manifestations of the disability prior to, during, and subsequent to service.  





In other words the Veteran had symptoms of enuresis and urinary incontinence before and during service, but not enuresis after service.  And although there is evidence of postservice urinary incontinence and distention in 1999 and a neurogenic bladder in 2003, neither bladder distention nor a neurogenic bladder was found in service as a cystoscopy and a cystogram were within normal limits, except for a relatively small capacity of the urinary bladder.  

In this case, aggravation is not conceded, because the preexisting disability underwent no increase in severity during service on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service, as the symptoms before and during service did not change and the postservice bladder distention and neurogenic bladder were not shown in service and were first document in 1999 more than 20 years after service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As for the other medical opinions, E. L., M.D., after several iterations, the private physician eventually concluded that the Veteran's bladder problem was most likely due to spinal trauma in service.  N. J., DO, stated that the Veteran's neurogenic bladder was due to either a cerebrovascular accident, which occurred after service, or an injury during military.

The Board is not bound to accept a medical opinion that is based on history related by the Veteran, where that history is based upon inaccurate facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While the Board cannot reject the medical evidence solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran). 





As previously alluded to, the Veteran testified that an incident in service when he hit the ground from running in place was the start of his bladder problems, which the Board has determined is not credible evidence, because of inconsistency with his own inservice statements and inconsistent with other evidence of record, namely, the urology evaluation and Medical Board findings in service.  Because the Board has rejected the Veteran's account of an in-service injury as the source of his bladder disability, where there is clear and unmistakable evidence that the condition pre-existed service, the Board also rejects the medical opinions that associate the Veteran's bladder disability to in-service injury, which is based on inaccurate facts.  

As the opinions are based on an inaccurate factual basis, the opinions have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinion based on inaccurate factual premise has no probative value). 

Although the medical evidence submitted by the Veteran is not probative, the burden remains on the Secretary to rebut the aggravation prong of the presumption of soundness and prove by clear and unmistakable evidence that the condition was not permanently aggravated by service.  

As previously stated Board has relied on the findings of the Medical Board and the opinion of the VHA expert to rebut aggravation.  The VHA expert reviewed the Veteran's file and accounted for the significant facts in the case, including the history before, during, and after service, including the Veteran's own statements of a pre-existing condition when seeking medical treatment while in service.  The VHA expert also found no evidence of a spinal injury as the source of the Veteran's symptoms and concluded that there was no evidence that the pre-existing bladder condition worsened during service.  The VHA expert provided a rationale supporting the opinion.  He explained that he was unaware of any injury that could change bladder capacity over the course of one week.  





The findings of the Medical Board and the VHA expert opinion support the Board's conclusion that the Veteran's condition was not permanently aggravated by service.

The Board finds that the evidence is undebatable, that is, there is clear and unmistakable evidence that the pre-existing bladder condition was not permanently aggravated by service.

As for the lay evidence, in testimony, the Veteran asserts that his bladder disability began in service, during a disciplinary exercise when he was ordered to run in place and then "hit the dirt."  He asserts that he did not have a bed wetting problem prior to service and that after the incident in service he had urinary complaints due to the trauma for which he was seen in sick bay.  

The Veteran is competent to described symptoms of an illness or injury.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

And under certain circumstances the Veteran as a lay person is competent to relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 




Competency only goes to the question of whether the evidence is admissible.  When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.

As already explained, the Board finds the Veteran not credible in stating that his urinary problems began in service in light of clear and unmistakable evidence that the Veteran had urinary problems before service.  As for relating a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional, there is no pertinent postservice evidence until 1999, 20 years after service, and the for describing symptoms that later support a diagnosis by a medical professional, the Board has rejected the private medical opinions because the opinions are based on an inaccurate history provided by the Veteran. 

To the extent the Veteran testimony is offered as a lay opinion on aggravation, aggravation of a bladder disability cannot be determined by the Veteran as a lay person based on a reasonable inference, which is based on personal observation without having specialized education, training, or experience.  And it is not argued or shown that he is otherwise competent, that is, qualified through specialized education, training, or experience to offer an opinion on aggravation and the Veteran's opinion is not competent evidence and not admissible. 

As for the Veteran's sister's statement that the Veteran did not have a bladder disorder before entering service, the Veteran's sister is competent to make a statement about that which she has personal knowledge and her credibility is not questioned.  Nevertheless, the statement has little probative value when weighed against clear and unmistakable evidence that the Veteran had urinary problems before service.    







In sum, there is clear and unmistakable evidence that the Veteran had a urinary bladder disability that pre-existed service and was not aggravated during service.  As the burden of proof has been met to rebut the presumption of soundness, the claim of service connection is not established.  Wagner at 1096. 


ORDER

Service connection for a urinary bladder disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


